Opinion by
Philips, P. J.
I am unable to perceive what standing the defendant has in this court to have reviewed the imputed errors raised by it on this appeal. The justice’s court had jurisdiction of the subject matter. — Rev. Stat., sect. 2835. The only objection urged by defendant against the jurisdiction of the justice over the person of defendant, is as to the qualification of Carter, the special deputy, to serve the summons. Carter was not a constable or deputy constable. But by section 2862, Revised Statutes, the justice is expressly authorized to deputize other person than the constable to execute such writ, at the request and risk of the plaintiff.
It is claimed, however, by defendant, that while this is true, yet the statute says the justice may do so when he is “satisfied .that such process will not be executed for want of the officer to be had in time to execute the same;” and appellant’s contention is that this is in the nature of a jurisdictional fact, which the justice’s docket must affirmatively show.-
We do not think this position tenable. The statute only requires that the mind of the justice shall be satisfied of the necessity of this deputation; and the same section, in effect, declares how he shall evidence this fact, by prescribing .that he shall endorse the appointment on the writ, as was done in this case. This endorsement on the writ carries with it more than a mere implication that the justice’s mind was satisfied. It is the record evidence of the fact.
It follows that the justice had jurisdiction over both the subject matter of litigation and of the person of the parties. Having such jurisdiction its judgment is no more void than that of any other court of competent jurisdiction; and would not be liable to collateral attack. —Jeffries v. Wright, 51 Mo. 215.
The utmost, therefore, which can be alleged against the *138judgment of the justice is that it was erroneous. The question then occurs: how is the party against whom the error was committed to correct the wrong? We answer: it is by appeal from that judgment to the court having' appellate jurisdiction, and not otherwise. It was early decided by the Supreme Court, in Boren v. Welty (4 Mo. 250), that the circuit court has no jurisdiction, after trial in justice’s court, to issue a writ of certiorari to bring up the proceedings for review. The statute having specifically provided the remedy by appeal, it is exclusive. When thus appealed the circuit court becomes possessed of the cause and proceeds to hear the same de now.
The defendant took his appeal properly enough; and thereby the circuit court acquired jurisdiction over the subject matter. But as a prerequisite and essential to the exercise of jurisdiction by the circuit court over the person of the appellee, the statute conferring the right of appeal (Rev. Stat., sect. 3055) expressly prescribes that: “If the appeal be not allowed on the same day on which the judgment is rendered, the appellant shall serve the appellee, at least ten days before the first day of the term at which the cause is to be determined with a notice in writing, stating the fact that an appeal has been taken from the judgment therein specified.”
This appeal was not taken on the day on which judgment was rendered. Section 3057, Revised Statutes, then declares, that “if the appellant shall fail to give such notice at least ten days before the second term of the appellate court, after the appeal is taken, the judgment shall be affirmed, or the appeal dismissed, at the option of the appellee.” The defendant failed to give this notice, and the appellee, in due form and time, made his election and motion for affirmance. The fact of failure by appellant to give such notice appearing, and being undisputed, the duty was mandatory on the circuit court to affirm the judgment of the justice. It had no discretion nor right to proceed to render any other judgment than the one it did give. The notice to the appellee is necessary to bring him into the circuit court; without which *139the court would have no jurisdiction to adjudicate upon the case, otherwise than as pointed out in said section 3057, unless the appellee shall waive the omission by a voluntary appearance to the merits. Bliss, J., in Rowley v. Hinds et al. (50 Mo. 403), says: “I can see no reason for forbidding a dismissal of the appeal at the first term) unless for the purpose of permitting the appellee to be brought in by subsequent notice. But, however this may be, he may appear for the purpose of taking advantage of a failure on the part of the appellant to prosecute his appeal, and may then insist that it be dismissed, or may ask for an affirmance under the statute. * * * The requirement to prosecute should have a broader significance than an obligation merely to file a transcript. One cannot be said to prosecute according to law, where he fails to bring the opposite party into court, for the appeal is not perfected without it.” — See also Town of Brownville v. Rembert, 63 Mo. 393, and Riddle v. Gillespie, 67 Mo. 627.
It logically and legally follows, therefore, that when the plaintiff: appealed from that judgment of affirmance, the only error properly arising on the record for review in this court is: did the circuit court err in affirming the judgment of the justice? “No exception shall betaken in an appeal or writ of error to any proceedings in the circuit court, except such as shall have been expressly decided by such court.” — Sect. 3774, Rev. Stat.
There was no error in the action of the circuit court in affirming the judgment of the justice, for the reason that the statute makes it the imperative duty of the circuit court to do this, under the circumstances disclosed by this record.
The chief ground of objection made by defendant in this court to the judgment below is, that the petition filed in the justice’s court shows on its face that the cause of action was barred by the statute of limitation. Con- , ceding that to be true, the difficulty still presents itself : how can the appellant have this question adjudicated in the circuit court when he has failed to bring the appellee *140into that court for any such purpose ? He might have raised that question there, had he prosecuted his appeal; but he did not prosecute his appeal, but allowed it to go by default, thereby entitling the appellee to have his judgment affirmed.'
And even if it were conceded that the statute of limitations was in the way of plaintiff’s recovery, the question would still arise: has the defendant so presented that issue to the judgment of the lower court as to have its action reviewed here ?
Whatever may havé been held by other courts touching this issue, our Supreme Court, in Revelle v. St. L. I. Mt. S. Ry. Co. (74 Mo. 438), have, as we understand the decision, held that this defendant is not in a situation to avail himself of this fact. It is true that in that case the petition did not give the precise date of the accruing of the cause of action; but it is apparent, from the other allegations of the petition, in pleading matter in excuse for the delay in bringing the action, that the statutory period had elapsed. The court held that, from aught that appears, the objection to the insufficiency of the petition may have been supplied in the proof in the justice’s court: “Besides even if we admit that the statement shows upon its face that the statutory bar existed to plaintiff’s action, the proper course for defendant to have pursued was either to have pleaded the statute, or to have filed a motion to dismiss, or, if the cause had been tried de novo in the circuit court, to have asked an instruction covering the point.”
Now as the defendant did not appear to the merits of the action, did not prosecute his appeal at all, and therefore had not brought the appellee into the circuit court, he was not even in a situation to have raised the question by plea, motion, or instruction. And this record, on the contrary, shows that although the defendant did file his motion in the circuit court to dismiss the action, which was out of time, as the motion for affirmance ■ had precedence, he did not suggest that the action was barred. The only ground of his motion was, “the court had no jurisdiction of the person of this defendant.”
*141So that it affirmatively appears that defendant has not brought himself within the rale laid down by the Supreme-Court of this state. The constitutional amendment (sect. 6, p. 216, Laws Mo., 1883) expressly declares that “the last previous rulings of the Supreme Court on any question of law or equity shall, in all cases, be controlling, authority in said courts of appeal.”
As the ruling in Remelle v. Ry., supra, is the last-utterance of the Supreme Court of this state touching the. question under consideration, we are bound by it.
It follows that the judgment of the circuit court must, be affirmed.
All concur.